
	

115 HRES 938 RH: Of inquiry directing the Attorney General to provide certain documents in the Attorney General’s possession to the House of Representatives relating to the ongoing congressional investigation related to certain prosecutorial and investigatory decisions made by the Department of Justice and Federal Bureau of Investigation surrounding the 2016 election.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 164
		115th CONGRESS
		2d Session
		H. RES. 938
		[Report No. 115–813]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2018
			Mr. Meadows (for himself, Mr. Jordan, Mr. Gaetz, and Mr. Perry) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		
			July 10, 2018
			Reported with an amendment, referred to the House Calendar, and ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
			For text of the introduced resolution, see copy of resolution as introduced on June 13, 2018
		
		RESOLUTION
		Of inquiry directing the Attorney General to provide certain documents in the Attorney General’s
			 possession to the House of Representatives relating to the ongoing
			 congressional investigation related to certain prosecutorial and
			 investigatory decisions made by the Department of Justice and Federal
			 Bureau of Investigation surrounding the 2016 election.
	
	
 Whereas after the recusal of Attorney General Jeff Sessions on March 2, 2017, from any matter potentially relating to the 2016 campaign, Deputy Attorney General Rod Rosenstein has overseen the Department's response to the congressional investigations into the Department of Justice (DOJ) and Federal Bureau of Investigation (FBI);
 Whereas a second Special Counsel was first requested on July 27, 2017, by House Committee on Judiciary Chairman Bob Goodlatte and 19 Members of Congress;
 Whereas, on September 26, 2017, Chairman Goodlatte and 13 Members of Congress sent a letter repeating the call for a second Special Counsel;
 Whereas, on March 6, 2018, Chairman Goodlatte and House Committee on Oversight and Government Reform Chairman Trey Gowdy called for the appointment of a second Special Counsel to investigate these matters;
 Whereas, on May 22, 2018, Representative Lee Zeldin, along with 31 Members of Congress, introduced House Resolution 907 calling for a second Special Counsel;
 Whereas Majority Leader Kevin McCarthy and Majority Whip Steve Scalise have supported the appointment of a second Special Counsel;
 Whereas Mr. Rosenstein and the DOJ have repeatedly failed to produce documents requested by the Committee on the Judiciary and the Committee on Oversight and Government Reform, obstructing Congress' oversight duty;
 Whereas, on October 24, 2017, the Committee on Judiciary and the Committee on Oversight and Government Reform opened a joint investigation into the decisions made by the DOJ in 2016 and 2017 related to their handling of the Secretary Hillary Clinton email investigation;
 Whereas, on November 3, 2017, Chairman Goodlatte, Chairman Gowdy, and four Members of Congress sent a letter to Attorney General Sessions and Deputy Attorney General Rosenstein requesting five specific categories of documents;
 Whereas, on December 12, 2017-, Chairman Goodlatte, Chairman Gowdy, and other Members sent a letter emphasizing the expectation that the Department provide all requested documents as well as a privilege log;
 Whereas, on February 1, 2018, Chairman Goodlatte sent a letter requesting documents related to potential Foreign Intelligence Surveillance Act abuses;
 Whereas the DOJ has missed document production deadlines, produced duplicative pages of information, and redacted pages to the point where they contain no probative information;
 Whereas the Committee on the Judiciary issued a subpoena to Deputy Attorney General Rosenstein on March 22, 2018, which compelled him to produce, among other things—
 (1)all documents and communications with the Foreign Intelligence Surveillance Court (FISC) referring or relating to any Foreign Intelligence Surveillance Act (FISA) applications associated with Carter Page or individuals on President Trump's 2016 presidential campaign or part of the Trump administration;
 (2)all documents and communications referring or relating to FISC hearings and deliberations, including any court transcripts, related to any FISA applications associated with Carter Page or the Trump campaign or Trump administration;
 (3)all documents and communications referring or relating to internal DOJ or FBI management requests to review, scrub, report on, or analyze any reporting of FISA collection involving, or coverage mentioning, the Trump campaign or Trump administration; and
 (4)all documents and communications referring or relating to defensive briefings provided by the bOJ or FBI to the 2016 presidential campaigns of Hillary Clinton or President Trump;
 Whereas the DOJ has violated this congressional subpoena by failing to produce each of these categories of documents;
 Whereas Mr. Rosenstein and the DOJ have refused to provide an alternative timeline for providing these categories of documents;
 Whereas the DOJ has not provided a privilege log of the redactions with— (1)the privilege asserted;
 (2)the type of document; (3)the general subject matter;
 (4)the date, author, and address; and (5)t e relationship of the author and address to each other, if any document is withheld or redacted on the basis of a privilege;
 Whereas the DOJ has failed to comply an agreement negotiated with the Committee on the Judiciary and the Committee on Oversight and Government Reform to expedite the production of documents for this congressional investigation following the issuance of the March 22 subpoena;
 Whereas upon in camera review of documents at the DOJ, it was revealed the Department, 1;1-nder the supervision of Mr. Rosenstein, attempted to conceal certain facts as documents provided to Congress were heavily and unnecessarily redacted;
 Whereas the DOJ unnecessarily redacted the price of FBI Deputy Director Andrew McCabe's $70,000 conference table because it was potentially embarrassing information;
 Whereas the DOJ redacted facts such as FBI Agent Peter Strzok's personal relationship with FISC Judge Rudolph Contreras;
 Whereas the DOJ redacted the names of high-ranking Obama administration officials, such as former White House Chief of Staff Denis McDonough;
 Whereas the DOJ acknowledged the unnecessary redactions and agreed that some information should not have been redacted in an April 16, 2018, letter;
 Whereas, on May 17, 2017, Deputy Attorney General Rosenstein appointed Robert S. Mueller III as the Special Counsel to investigate allegations of collusion between Donald Trump's presidential campaign and Russia;
 Whereas Deputy Attorney General Rosenstein authored the initial memo outlining the scope of the investigation in May 2017;
 Whereas Deputy Attorney General Rosenstein then sent a subsequent memo modifying parameters of the investigation to Special Counsel Robert S. Mueller III on August 2, 2017, and a heavily redacted version of the memo was made public;
 Whereas Mr. Rosenstein's memo began by noting the following allegations were within the scope of the investigation at the time of your appointment and are within the scope of the order, with nearly everything following the mention of those initial allegations redacted;
 Whereas Mr. Rosenstein's memo raises fundamental concerns related to the government's basis for alleging collusion between the Trump campaign and Russia, and whether these allegations resulted in potential crimes warranting investigation;
 Whereas Mr. Rosenstein's memo also raises concerns given Special Counsel investigations are not warranted by the existence of mere allegations, and require there be facts evident warranting a criminal investigation of a person or matter;
 Whereas the memo's status as a classified document and lack of unredacted material raise concerns the appointment of Robert S. Mueller III as Special Counsel began outside the scope of regulations for Special Counsel investigations by originating on a counterintelligence, rather than criminal, basis;
 Whereas, on April 9, 2018, Representative Mark Meadows and Representative Jim Jordan sent a letter to the DOJ requesting access to the unredacted August 2 memo in order to better understand the scope of the investigation authorized by Mr. Rosenstein;
 Whereas, on April 30, 2018, the DOJ responded in a letter indicating that they would not provide the information to Congress, despite Congress' oversight duty;
 Whereas press reports indicate, Mr. Rosenstein approved a FISA application to surveil Carter Page; Whereas the application included salacious and unverified material contained in a dossier written by former spy Christopher Steele;
 Whereas the House Intel Committee Majority memo indicates, the DOJ went before the FISA Court and failed to disclose or' reference the role of the Democratic National Committee, the Clinton campaign, or any party or campaign in funding Steele's efforts;
 Whereas the House Intel Committee Majority memo indicates, the DOJ went before the Court and failed to disclose the relationship between Steele and the FBI;
 Whereas the House Intel Committee Majority memo indicates, DOJ went before the FISA Court and failed to acknowledge Steele was suspended and subsequently terminated as an FBI source for an authorized disclosure to the media·;
 Whereas the House Intel Committee Majority memo indicates, The DOJ went before the FISA Court and failed to disclose issues with Steele's numerous encounters with the media violated the cardinal rule of source handling and maintaining confidentiality, therefore compromising his credibility as a source;
 Whereas the House Permanent Select Committee on Intelligence issued a subpoena to Deputy Attorney General Rosenstein on April 30, 2018, requesting specific documents related to the misuse of FISA authorities by the DOJ and FBI;
 Whereas the DOJ has failed to comply with this subpoena; Whereas, on June 8, 2018, House Permanent Select Committee on Intelligence Chairman, Devin Nunes, sent a follow-up letter requesting the DOJ provide the Committee Members and designated staff full, unredacted access to the documents requested in the April 30, 2018, subpoena by Tuesday, June 12, 2018;
 Whereas the DOJ did not comply with Chairman Nunes's June 12, 2018, deadline; and Whereas in January 2018, Deputy Attorney General Rosenstein appears to have threatened to subpoena the calls and emails of Intelligence Committee staff in retaliation for requesting documents and investigating the DOJ: Now, therefore, be it
	
 That the House of Representatives compels the Department of Justice to— (1)fully comply with the March 22, 2018, subpoena issued by the House Committee on the Judiciary;
 (2)fully comply with the April 30, 2018, subpoena issued by the House Permanent Select Committee on Intelligence;
 (3)provide all documents requested by Congress; and (4)provide Members of Congress and designated staff with full access to unredacted documents.
			
	
		July 10, 2018
		Reported with an amendment, referred to the House Calendar, and ordered to be printed
